﻿Five years ago, when I first
addressed this Assembly, the cold war had only just
ended and the transition to a new era was beginning.
Now, together, we are making that historic transition.
Behind us, we leave a century full of humanity's capacity
for the worst and its genius for the best. Before us, at the
dawn of a new millennium, we can envision a new era
that escapes the twentieth century's darkest moments,
fulfils its most brilliant possibilities and crosses frontiers
yet unimagined.
We are off to a promising start. For the first time in
history, more than half the people represented in this
Assembly freely choose their own Governments. Free
markets are growing, spreading individual opportunity and
national well-being. Early in the twenty-first century,
more than 20 of this Assembly's members - home to
half the earth's population - will lift themselves from
the ranks of low-income nations.
Powerful forces are bringing us closer together,
profoundly changing the way we work, live and relate to
each other. Every day, millions of our citizens on every
continent use laptops and satellites to send information,
products and money across the planet in seconds. Bit by
bit, the information age is chipping away at barriers -
economic, political and social - that once kept people
locked in and ideas locked out. Science is unravelling
mysteries in the tiniest of human genes and in the vast
cosmos. Never in the course of human history have we
had a greater opportunity to make our people healthier
and wiser, to protect our planet from decay and abuse and
to reap the benefits of free markets without abandoning
the social contract and its concern for the common good.
Yet today's possibilities are not tomorrow's
guarantees. We have work to do.
7


The forces of global integration are a great tide,
inexorably wearing away the established order of things.
But we must decide what will be left in its wake. People
fear change when they feel its burdens but not its benefits.
They are susceptible to misguided protectionism and to the
poisoned appeals of extreme nationalism, and ethnic, racial
and religious hatreds. New global environmental challenges
require us to find ways to work together without damaging
legitimate aspirations for progress. We are all vulnerable to
the reckless acts of rogue States and to an unholy axis of
terrorists, drug traffickers and international criminals.
These twenty-first-century predators feed on the free
flow of information, ideas and people we cherish. They
abuse the vast power of technology to build black markets
for weapons, to compromise law enforcement with huge
bribes of illicit cash and to launder money with the
keystroke of a computer. These forces are our enemies. We
must face them together because no one can defeat them
alone.
To seize the opportunities and move against the threats
of this new global era, we need a new strategy of security.
Over the past five years, nations have begun to put that
strategy in place through a new network of institutions and
arrangements, with distinct missions, but a common
purpose: to secure and strengthen the gains of democracy
and free markets while turning back their enemies.
We see this strategy taking shape on every continent:
in expanded military alliances, such as the North Atlantic
Treaty Organization (NATO), its Partnership for Peace and
its partnerships with a democratic Russia and a democratic
Ukraine; in free trade arrangements, such as the World
Trade Organization and the global Information Technology
Agreement, and in the movement towards free-trade areas
by nations in the Americas, the Asia-Pacific region and
elsewhere around the world; in strong arms-control regimes,
such as the Chemical Weapons Convention and the Treaty
on the Non-Proliferation of Nuclear Weapons; in
multinational coalitions with zero tolerance for terrorism,
corruption, crime and drug trafficking; and in binding
international commitments to protect the environment and
safeguard human rights.
Through this web of institutions and arrangements,
nations are setting the international ground rules for the
twenty-first century, laying a foundation for security and
prosperity for those who live within them, while isolating
those who challenge them from the outside. This system
will develop and endure only if those who follow the rules
of peace and freedom fully reap their rewards. Only then
will our people believe that they have a stake in
supporting and shaping the emerging international system.
The United Nations must play a leading role in this
effort, filling in the fault lines of the new global era. The
core missions it has pursued during its first half century
will be just as relevant during the next half century: the
pursuit of peace and security, promoting human rights and
moving people from poverty to dignity and prosperity
through sustainable development.
Conceived in the cauldron of war, the United
Nations first task must remain the pursuit of peace and
security. For 50 years the United Nations has helped
prevent world war and nuclear holocaust. Unfortunately,
conflicts between nations, and within nations, have
endured. From 1945 until today, they have cost 20 million
lives. Just since the end of the cold war, each year there
have been more than 30 armed conflicts in which more
than 1,000 people have lost their lives - including, of
course, a quarter of a million killed in the former
Yugoslavia and more than half a million in Rwanda.
Millions of personal tragedies the world over are a
warning that we dare not be complacent or indifferent;
trouble in a far corner can become a plague on everyone's
house. People the world over cheer the hopeful
developments in Northern Ireland, grieve over the loss of
innocent lives and the stalling of the peace process in the
Middle East and long for a resolution of the differences
on the Korean peninsula, between Greece and Turkey or
between the great nations of India and Pakistan as they
celebrate the fiftieth anniversary of their birth.
The United Nations continues to keep many nations
away from bloodshed: in El Salvador and Mozambique;
in Haiti and Namibia; in Cyprus; and in Bosnia, where so
much remains to be done but can still be done because
the bloodshed has ended.
The United Nations record of service has left a
legacy of sacrifice. Just last week we lost some of our
finest sons and daughters in the crash of a United Nations
helicopter in Bosnia. Five were American, five German,
one Polish and one British - all citizens of the world we
are trying to make, each a selfless servant of peace. The
world is poorer for their passing.
At this very moment, the United Nations is keeping
the peace in 16 countries, often in partnership with
regional organizations such as NATO, the Organization of
American States, the Association of South-East Asian
8


Nations and the Economic Community of West African
States, avoiding wider conflicts and even greater suffering.
Our shared commitment to more realistic peacekeeping
training for United Nations troops, a stronger role for
civilian police and better integration between military and
civilian agencies - all these will help the United Nations
fulfil these missions in the years ahead.
At the same time, we must improve the United
Nations capabilities after a conflict ends to help peace
become self-sustaining. The United Nations cannot build
nations, but it can help nations build themselves by
fostering legitimate institutions of government, monitoring
elections and laying a strong foundation for economic
reconstruction.
This week the Security Council will hold an
unprecedented ministerial meeting on African security,
which our Secretary of State is proud to chair, and which
President Mugabe, Chairman of the Organization of African
Unity, will address. It will highlight the role the United
Nations can and should play in preventing conflict on a
continent where amazing progress towards democracy and
development is occurring alongside still too much discord,
disease and distress.
In the twenty-first century our security will be
challenged increasingly by interconnected groups that traffic
in terror, organized crime and drug smuggling. Already,
these international crime and drug syndicates drain up to
$750 billion a year from legitimate economies. That sum
that exceeds the combined gross national product of more
than half the nations in this Hall. These groups threaten to
undermine confidence in the fragile new democracies and
market economies that so many of you are working so hard
to see endure.
Two years ago I called upon all the members of this
Assembly to join in the fight against these forces. I applaud
the recent United Nations resolution calling on its Members
to join the major international anti-terrorism conventions,
making clear the emerging international consensus that
terrorism is always a crime and never a justifiable political
act. As more countries sign on, terrorists will have fewer
places to run or hide. I also applaud the steps that Members
are taking to implement the Declaration on Crime and
Public Security that the United States proposed two years
ago, calling for increased cooperation to strengthen every
citizen's right to basic safety, through cooperation on
extradition and asset forfeiture, shutting down grey markets
for guns and false documents, attacking corruption and
bringing higher standards to law enforcement in new
democracies.
The spread of these global criminal syndicates also
has made all the more urgent our common quest to
eliminate weapons of mass destruction. We cannot allow
them to fall into or remain in the wrong hands. Here too,
the United Nations must lead, and it has led - from the
United Nations Special Commission in Iraq to the
International Atomic Energy Agency, now the most
expansive global inspection system ever devised to police
arms-control agreements.
When we met here last year, I was honoured to be
the first of 146 leaders to sign the Comprehensive
Nuclear-Test-Ban Treaty (CTBT), our commitment to end
all nuclear tests for all time, the longest-sought, hardest-
fought prize in the history of arms control. It will help
prevent the nuclear Powers from developing more
advanced and more dangerous weapons. It will limit the
possibilities for other States to acquire such devices. I am
pleased to announce that today I am sending this crucial
Treaty to the United States Senate for ratification. Our
common goal should be for the CTBT to enter into force
as soon as possible. I ask for of you to support that goal.
The United Nations second core mission must be to
defend and extend universal human rights and to help
democracy's remarkable gains endure. Fifty years ago the
United Nations Universal Declaration of Human Rights
stated the international community's conviction that
people everywhere have the right to be treated with
dignity, to give voice to their opinions and to choose their
leaders; that these rights are universal - not American
rights, not Western rights, not rights for the developed
world only, but rights inherent in the humanity of people
everywhere.
Over the past decades these rights have become a
reality for more people than ever, from Asia to Africa,
from Europe to the Americas. In a world that links rich
and poor, North and South, city and countryside in an
electronic network of shared images in real time, the
more these universal rights take hold, the more people
who do not enjoy them will demand them. Armed with
photocopiers and fax machines, e-mail and the Internet;
supported by an increasingly important community of
non-governmental organizations, they will make their
demands known, spreading the spirit of freedom -
which, as the history of the last 10 years has shown us,
ultimately will prevail.
9


The United Nations must be prepared to respond -
not only by setting standards but by implementing them. To
deter abuses, we should strengthen the United Nations field
operations and early-warning systems. To strengthen
democratic institutions - the best guarantors of human
rights - we must pursue programmes to help new legal,
parliamentary and electoral institutions get off the ground.
To punish those responsible for crimes against humanity,
and to promote justice so that peace endures, we must
maintain our strong support for the United Nations war-
crime tribunals and truth commissions. And before the
century ends, we should establish a permanent international
court to prosecute the most serious violations of
humanitarian law.
The United States welcomes the Secretary General's
efforts to strengthen the role of human rights within the
United Nations system and his splendid choice of Mary
Robinson as the new High Commissioner for Human
Rights. We will work hard to make sure that she has the
support she needs to carry out her mandate.
Finally, the United Nations has a special responsibility
to make sure that as the global economy creates greater
wealth, it does not produce growing disparities between the
haves and have-nots or threaten the global environment, our
common home. Progress is not yet everyone's partner.
More than half the world's people are two days' walk from
a telephone, literally disconnected from the global economy.
Tens of millions lack the education, the training and the
skills they need to make the most of their God-given
abilities.
The men and women of the United Nations have
expertise across the entire range of humanitarian and
development activities. Every day they are making a
difference. We see it in nourished bodies of once-starving
children, in the full lives of those immunized against
disease, in the bright eyes of children exposed to education
through the rich storehouse of human knowledge, in
refugees cared for and returned to their homes and in the
health of rivers and lakes restored.
The United Nations must focus even more on shifting
resources from handouts to "hand ups", on giving people
the tools they need to make the most of their own destinies.
Spreading ideas and education and technology - the true
wealth of nations - is the best way to give the people the
chance to succeed.
The United Nations must continue to lead in ensuring
that today's progress does not come at tomorrow's expense.
When the nations of the world gather again next
December in Kyoto for the Conference of the Parties to
the United Nations Framework Convention on Climate
Change, all of us - developed and developing nations -
must seize the opportunity to turn back the clock on
greenhouse-gas emissions so that we can leave a healthy
planet to our children.
In these efforts, the United Nations no longer can,
and no longer need, go it alone. Innovative partnerships
with the private sector, non-governmental organizations
and the international financial institutions can leverage its
effectiveness many times over. Last week a truly
visionary American, Ted Turner, made a remarkable
donation to strengthen the United Nations development
and humanitarian programmes. His gesture highlights the
potential for partnership between the United Nations and
the private sector, in contributions of time, resources and
expertise. I hope more will follow his lead.
In this area and others, the Secretary-General is
aggressively pursuing the most far-reaching reform of the
United Nations in its history - not to make the United
Nations smaller as an end in itself, but to make it better.
The United States strongly supports his leadership. We
should pass the Secretary-General's reform agenda at this
session.
On every previous occasion I have addressed this
Assembly, the issue of our country's dues has brought the
commitment of the United States to the United Nations
into question. The United States was a founder of the
United Nations. We are proud to be its host. We believe
in its ideals. We continue to be, as we have been, its
largest contributor. We are committed to seeing the
United Nations succeed in the twenty-first century.
This year, for the first time since I have been
President, we have an opportunity to put the question of
debts and dues behind us once and for all and to put the
United Nations on a sounder financial footing for the
future. I have made it a priority to work with our
Congress on comprehensive legislation that would allow
us to pay off the bulk of our arrears and assure full
financing of America's assessment in the years ahead.
Our Congress's actions to solve this problem reflect a
strong bipartisan commitment to the United Nations and
to America's role within it. At the same time, we look to
Member States to adopt a more equitable scale of
assessments. Let me say that we also strongly support
expanding the Security Council to give more countries a
voice in the most important work of the United Nations.
10


In more equitably sharing responsibility for its successes,
we can make the United Nations stronger and more
democratic than it is today. I ask the General Assembly to
act on these proposals this year so that we can move
forward together.
At the dawn of a new century so full of hope but not
free of peril, more than ever we need a United Nations
where people of reason can work through shared problems
and take action to combat them, where nations of goodwill
can join in the struggle for freedom and prosperity and
where we can shape a future of peace, progress and the
preservation of our planet. We have the knowledge; we
have the intelligence; we have the energy; we have the
resources for the work before us. We are building the
necessary networks of cooperation. The great question
remaining is whether we have the vision and the heart
necessary to imagine a future that is different from the
past - necessary to free ourselves from destructive patterns
of relations with each other and within our own nations and
to live a future that is different.
A new century in a new millennium is upon us. We
are literally present at the future, and it is the great gift we
are obligated to leave to our children.




